Exhibit 10.2(o)

 

Amendment to

Performance Share Award Agreement

 

This Amendment, effective March 1, 2011, to the Performance Share Award
Agreement (the “Agreement”) dated as of [Month         , 2008, 2009, 2010] is
made between WellPoint, Inc. (the “Company”) and the Participant set forth in
the accompanying Grant Notice to the Agreement. This Amendment is included in
and made part of the Agreement.

 

1. The introductory paragraph of “Performance Period” set forth in the Grant
Notice is amended to read as follows:

 

The Performance Period applicable to the number of your Performance Shares
listed in the “Shares” column below, and any related Dividend Equivalents, shall
be the year ending on the date listed in the “Vesting Date” column below,
subject to the performance measure described below.

 

2. A new Section 5 is added to read as follows and all cross-references are
updated accordingly:

 

5. Dividend Equivalents. In the event the Company declares a dividend on Shares
(as defined in the Plan), for each unvested Performance Share on the dividend
payment date, the Participant shall be credited with a Dividend Equivalent,
payable in cash, with a value equal to the value of the declared dividend. The
Dividend Equivalents shall be subject to the same restrictions as the unvested
Performance Shares to which they relate. No interest or other earnings shall be
credited on the Dividend Equivalents, provided that additional Dividend
Equivalents may be awarded or forfeited in the same proportion as the number of
Performance Shares determined to be awarded or forfeited based on the
achievement of the performance measures. Subject to continued employment with
the Company and Affiliates and, as applicable, achievement of performance
measures, the restrictions with respect to the Dividend Equivalents shall lapse
at the same time and in the same proportion as the initial award of Performance
Shares. No additional Dividend Equivalents shall be accrued for the benefit of
the Participant with respect to record dates occurring prior to, or with respect
to record dates occurring on or after the date, if any, on which the Participant
has forfeited the Performance Shares or any Performance Shares have been
settled. For any specified employee, any Dividend Equivalents subject to Code
Section 409A and payable upon a termination of employment shall be subject to a
six month delay. The Dividend Equivalents shall be subject to all such other
provisions set forth herein, and may be used to satisfy any or all obligations
for the payment of any tax attributable to the Dividend Equivalents and/or
Performance Shares.

 

3. Effect on Agreement. This Amendment has no effect on the other terms of the
Agreement and the Agreement shall otherwise continue in effect.

 

WELLPOINT, INC. By:  

Printed:

 

William J. Ryan

Its:

 

Chairman, Compensation Committee

 

WellPoint, Inc. Board of Directors